Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103-7098 Telephone:(215) 564-8000 Facsimile:(215) 564-8120 May 5, 2011 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Bennett Group Master Funds (the “Registrant”) File No. 811-22547 Dear Sir or Madam: Pursuant to Rule 8b-15 under the Investment Company Act of 1940, as amended, submitted electronically via the EDGAR system, please find enclosed Amendment No. 1 (the “Amendment”) to the Registrant’s Registration Statement on Form N-1A. The Amendment is being filed to revise the dates of the Part A and Part B and make certain changes to the Part B and Part C as requested by the staff of the U.S. Securities and Exchange Commission. Please direct questions or comments to the undersigned at (215) 564-8554. Sincerely, /s/ Alexander F. Smith Alexander F. Smith
